OPINION — AG — **** TEXTBOOKS — HOME USE **** TITLE 70 Ohio St. 1971 16-121 [70-16-121] REQUIRES THAT EACH PUPIL IN THE PUBLIC SCHOOLS BE PERSONALLY ISSUED A COMPLETE SET OF TEXTBOOKS FOR HIS OR HER GRADE. EXCEPTIONAL CIRCUMSTANCES MAY JUSTIFY LIMITING USE OF A PARTICULAR TEXTBOOK TO THE SCHOOL PREMISES, HOWEVER, SUCH LIMITATION WOULD NOT BE JUSTIFIED BASED ON A POLICY OF REQUIRING TEXTBOOKS TO BE SHARED SINCE EACH PUPIL MUST BE ISSUED A COMPLETE SET OF TEXTBOOKS FOR HIS OR HER GRADE UNDER SECTION 16-121 (JOE C. LOCKHART)